Citation Nr: 0024864	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-33 881A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney-at-law



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  In December 1998 the Board of Veterans' 
Appeals (Board) granted entitlement to service connection for 
post-traumatic stress disorder (PTSD) and remanded the issue 
of entitlement to a total rating based on unemployability due 
to service-connected disability to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
While the case was in remand status, the veteran perfected an 
appeal of a January 1999 rating decision which assigned an 
original evaluation of 50 percent evaluation for PTSD, 
effective November 12, 1996.  The case was returned to the 
Board in July 2000.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the increased rating and total rating issues 
on appeal has been obtained.

2.  The veteran's PTSD is not productive of suicidal 
ideation, obsessive rituals, impaired speech, panic or 
depression that affects the veteran's ability to function 
independently or appropriately, or spatial disorientation is 
shown to be .

3.  The veteran's only service-connected disability is his 
PTSD, which is assigned a 50 percent evaluation.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
50 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).

2.  The requirements for a total rating based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claims have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
PTSD.  The Board has found nothing in the historical record 
which would lead it to conclude that the current evidence of 
record is not adequate for rating purposes, nor has the Board 
found any of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.


A Social Security Administration (SSA) disability 
determination dated in March 1994 awarded disability 
benefits, effective April 1992, due to back disability.

VA outpatient records from May 1994 to April 1999 reveal 
treatment for psychiatric symptomatology.  PTSD was diagnosed 
on a number of occasions, as was alcohol dependence.  On VA 
psychological evaluation in April 1996, the veteran was fully 
oriented with no evidence of suicidal or homicidal ideation.  
He denied auditory or visual hallucinations.  He appeared to 
be of average intelligence, and his memory recall for recent 
and remote events was fair.  His insight was considered fair, 
and his judgment was considered poor.  It was noted in 
September 1996 that psychological test results were 
indicative of PTSD.

On VA psychiatric examination in February 1997, the veteran 
reported that he did not have any friends, that he was 
hypervigilant, that he had nightmares of Vietnam, and that he 
had insomnia.  On mental status examination, the veteran was 
dressed in casual clothes.  He appeared to be in a frustrated 
mood and was somewhat anxious.  He did not appear to be 
despondent.  There were no hallucinations or delusions.  He 
was oriented and his judgment appeared good.  The examiner's 
impression was PTSD, moderate to severe.  Global assessment 
of functioning (GAF) was 55.

On VA psychiatric examination in March 1998, the veteran 
complained of flashbacks related to Vietnam, insomnia, 
excessive drinking, nightly nightmares about Vietnam, and 
hypervigilance.  He said that he was isolated and did not 
have any friends.  He indicated that he was taking medication 
for his psychiatric disorder.  On mental status examination, 
the veteran was described as casually dressed and wearing 
soiled clothing; his hair was long and unkempt.  He appeared 
apprehensive and anxious, especially when talking about 
seeing people die in Vietnam.  The veteran was described as 
coherent, goal directed, and oriented.  His mood was 
depressed, and his affect was flattened and blunted.  His 
insight was adequate.  The impressions were PTSD, moderately 
severe, and continuous alcohol dependence.  GAF was 50-55.  
The examiner noted that the veteran's PTSD symptomatology 
included recurrent intrusive thoughts, social isolation, 
hypervigilance, and poor control of aggressive impulses.

The veteran complained on VA psychiatric examination in July 
1999 of flashbacks of Vietnam, insomnia and frequent 
nightmares.  It was noted that he was unemployed.  He had 
been married to his fifth wife for seven years, and he lived 
with his wife and his daughter from a previous marriage.  He 
reported that he was drinking about 2 six packs of beer a day 
and sometimes drank whiskey.  

On mental status examination, the veteran was alert, 
oriented, and cooperative.  He was casual but well groomed.  
His affect was within normal limits.  His mood appeared a 
little agitated.  He was not suicidal or homicidal.  His 
recent and remote memory were intact, and his attention and 
concentration were adequate.  His appetite was good.  The 
diagnoses were alcohol dependence and chronic PTSD.  GAF was 
56.  The examiner noted that the veteran had significant 
social impairment.  The examiner also concluded that, due to 
work-related injuries and possibly his chronic alcohol 
dependence, the veteran had significant industrial 
impairment.

On VA psychiatric examination in December 1999, the veteran 
said that he was not working because he did not like being 
around other people and because he drank too much.  He was 
taking medication for his psychiatric disability.  He said 
that he drank beer most of the day, approximately 18-20 cans.  
He reported insomnia and hearing voices in his sleep of 
people screaming.  He said that he had contact with his wife 
and children only.  On mental status examination, the veteran 
was casually dressed and groomed.  His affect was considered 
primarily flat.  He did not have any current suicidal or 
homicidal ideation.  His thought process proceeded in a clear 
and coherent fashion.  He reported some difficulty with his 
memory and remembering daily things that he needed to get 
done.  His attention and concentration appeared to be 
satisfactory.  The assessments were PTSD and alcohol 
dependence.  The examiner noted that the veteran appeared to 
be functioning at about the same level as when seen in July 
1999.  He appeared to have fair social and industrial 
impairment, with no friends outside of his immediate family.  
He was unable to work due to his difficulty being with 
people, his back injury, and his drinking problem.  

In an addendum, the VA examiner stated that the veteran's 
PTSD symptoms were recurrent nightmares and intrusive 
thoughts about Vietnam, efforts to avoid these thoughts, 
decreased attachment and involvement with others outside 
immediate family, restricted range of affect, sleep 
difficulty, irritability and anger outbursts.  The examiner 
indicated that the veteran's drinking likely contributed to 
his problems.  Although the GAF score noted under Axis V was 
50, the examiner also said that the GAF score was 40 because 
the veteran appeared to have serious symptoms in his social 
and occupational functioning in that he had no friends and 
could not keep a job.  The impairments related specifically 
to the veteran's PTSD but were augmented by his alcoholism.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52700 (1996).  Since the 
veteran's original claim for service connection for PTSD was 
received by VA on November 12, 1996, the revised rating 
criteria are applicable in this case.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
psychiatric disability involving occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Although there is evidence of impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
impairment in the ability to establish and maintain effective 
relationships, there is a lack of evidence of a greater 
number of the symptoms listed under the criteria for a 70 
percent evaluation.  The veteran has never had a deficiency 
in his thinking.  Additionally, he does not have psychiatric 
symptomatology such as recent suicidal ideation, obsessional 
rituals that interfere with routine activities, speech that 
is illogical, obscure or irrelevant, panic or depression that 
affects his ability to function independently or 
appropriately, or spatial disorientation.  While he did 
appear neglectful of his personal appearance on VA 
examination in March 1998, his hygiene was not noted to be a 
problem on VA examinations before and after March 1998.  
Moreover, the medical evidence consistently indicates that 
alcohol dependence significantly contributes to the veteran's 
social and industrial impairment.  The impairment due to 
alcohol dependence is not for consideration in the evaluation 
of his PTSD.  Consequently, the Board finds that the 
disability picture for the veteran's service-connected 
psychiatric disability does not more nearly approximate the 
criteria for a 70 percent evaluation than those for a 50 
percent evaluation.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required hospitalization for his service-connected 
psychiatric disability and that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned rating.  
Therefore, the Board has concluded that referral of the claim 
for extra-schedular consideration is not warranted.

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (1999).

The veteran's only service-connected disability is PTSD, 
which the Board has determined does not warrant a rating in 
excess of 50 percent.  Therefore, the veteran does not meet 
the minimum schedular criteria for a total rating based on 
unemployability.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  

According to the evidence on file, the veteran has completed 
the 7th grade and has worked as an assembly line supervisor 
and interior finisher; he last worked full-time in April 
1992.  Although he has been determined to be totally disabled 
by the SSA, their determination was based on his back 
disability, rather than PTSD.  Moreover, the veteran has 
reported that he drinks from 12 to 20 beers a day.  
Obviously, the veteran's ability to obtain and maintain 
substantially gainful employment is significantly impaired as 
a result of this, and this conclusion is supported by the VA 
examination reports.    

The veteran's PTSD was described as moderate to severe in 
February 1997 and as moderately severe in March 1998.  The VA 
examiner noted in July 1999 that, due to work-related 
injuries and possibly chronic alcohol dependence, the 
veteran's industrial impairment was significant.  It was 
noted by another VA examiner in December 1999 that the 
veteran was unable to work because of his difficulty being 
with people, his back injury, and his drinking problem.  
Although the examiner in December 1999 gave two GAF scores, 
40 and 50, it appears that the examiner meant 50 rather than 
40 because after noting that the GAF score assigned was 40, 
the examiner said that the veteran appeared to be having 
serious symptoms in his social and occupational functioning 
in that he had no friends and could not keep a job, both of 
which are factors listed under 50 rather than 40.  The 
veteran's other GAF scores were consistently in the 50's.  
GAF scores of 41-50 involve serious symptoms or serious 
impairment, while scores of 51-60 involve moderate symptoms 
or impairment.  See DSM-IV, pages 46-47.  In essence the 
examiners have concluded that the veteran's impairment, even 
with consideration of the impairment due to alcohol 
dependence, was only in the moderate to serious range.  None 
of the examiners has suggested that the veteran's PTSD is 
sufficient by itself to render the veteran unemployable.  

Therefore, the Board has concluded that the veteran's claim 
for a total rating does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  







ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disability is 
denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

